Citation Nr: 1117334	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent emphysema with history of mild interstitial lung disease. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to his service-connected emphysema, and/or his non-service connected sleep apnea or asthma.

3.  Entitlement to service connection for hypertension, to include as secondary to his service-connected emphysema, and/or his non-service connected sleep apnea or asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1993, with additional service prior to March 1976.

These matters come before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.  

The Board notes that the statement of the case issued in April 2009 also listed a service connection claim for sleep apnea.  A substantive appeal was not filed with respect to this issue.  See 38 C.F.R. § 20.202 (2010).  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal this matter or that he currently believes this matter is on appeal.  In fact, the Veteran testified at his January 2011 BVA hearing that he was specifically only appealing his service connection claim for emphysema and new and material evidence claim for hypertension.  See BVA Hearing Transcript (T.) at 2.  Moreover, he indicated in his April 2009 substantive appeal that he was only appealing the issues relating to emphysema and hypertension.  Therefore, the Board concludes that the issue regarding his service connection claim for sleep apnea is not currently on appeal.

The Board notes that the Veteran submitted additional evidence following the issuance of the April 2009 statement of the case; however in a January 2011 statement submitted at his BVA Hearing, the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The Board additionally notes, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his emphysema, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to an increased rating for emphysema with history of mild interstitial lung disease and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in July 1993, the RO denied a service connection claim for hypertension, based on the finding that the medical evidence did not demonstrate that he had a current or in service diagnosis of hypertension; the Veteran did not appeal the July 1993 decision within one year of being notified.

2.  Evidence received since the July 1993 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision, which denied the Veteran's claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for hypertension.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  
II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for hypertension in April 1993.  In a July 1993 rating decision, the RO denied the Veteran's claim for hypertension, in pertinent part, based on a finding that the Veteran did not have a current diagnosis and the service treatment records failed to show a diagnosis of chronic essential arterial hypertension.  The Veteran did not appeal that decision and it became final.  

The Veteran filed a claim to reopen in October 2005.  In a February 2006 rating decision, the RO acknowledged that treatment records demonstrated a current diagnosis of hypertension.  However, the RO denied the Veteran's claim for hypertension, in pertinent part, based on the finding that there was no evidence submitted to link this current diagnosis of hypertension with his active period of military service.  In February and November 2006, within one year of the February 2006 rating decision, the Veteran submitted evidence that suggested that the Veteran's hypertension was long-standing, and that the diagnosis had been presented earlier than the record had previously reflected. 

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence. Id.  

Here, the Board finds that the evidence submitted within one year of the February 2006 rating decision is "new and material" to the Veteran's claim to reopen filed in October 2005.  This evidence is thus considered to have been filed in connection with that claim.  Therefore, it is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in January 2007. Therefore, he had one year from the readjudication to submit a notice of disagreement.  As such, his August 2007 notice of disagreement is timely.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'")

The Board parenthetically notes that the Veteran has now asserted that his hypertension is secondary to his service-connected emphysema, and/or his non-service connected sleep apnea or asthma.  See February 2006 statement. 
Although the Veteran has argued a new theory of entitlement, there is no indication in the facts presented that VA has expressly bifurcated the claim based upon separate theories of entitlement.  See Tyrues v. Shinseki, 23 Vet. App. 166, 173-74 (2009), aff'd 631 F.3d 1380 (Fed. Cir. Feb. 11, 2011); see also Robinson v. Peake, 21 Vet. App. 545, 551-52 (2008) ("[T]he Federal Circuit expressly rejected . . . that two different theories equaled two separate claims and that the duty to assist attached to one theory but not the other.") aff'd 557 F.3d 1355 (Fed.Cir., Feb 25, 2009).  

The Board has determined that the information provided in February and November 2006 is new and material under 38 C.F.R. § 3.156(b), and the Veteran has continued to appeal the matter to the Board as such, the Board finds that the July 1993 rating decision is the last final denial of his service connection claim.

The Board finds that the new evidence demonstrates a current diagnosis of hypertension. Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The 1993 denial was based on the finding that the Veteran did not have a diagnosis of hypertension.  The newly submitted evidence not only establishes a current diagnosis of hypertension, which is in itself new and material, but also suggests that the Veteran had a longstanding history of the disability.  Therefore, his hypertension claim will be reopened and remanded.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received, to this extent, the appeal is granted.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Emphysema- The Board notes that an October 2010 private treatment record reflects a diagnosis of mild pulmonary hypertension based on an echocardiogram.  However, a March 2009 VA examination indicated that pulmonary hypertension could not be confirmed by echocardiogram obtained.  June, July and October 2005 private treatment records noted a diagnosis of mild pulmonary hypertension.  The treating physician opined that the diagnosis "may be secondary to either suspect chronic obstructive asthma which may be complicated by asbestos exposure . . . vs. chronic obstructive asthma overlapping with chronic obstructive pulmonary disease/emphysema or obstructive sleep apnea."  The Board parenthetically notes that the Veteran is not service-connected for asthma, asbestosis, or sleep apnea.  An October 2006 VA examination noted no complications secondary to pulmonary disease. 

The Board finds that at this time, the evidence is unclear as to whether or not the Veteran's diagnosis of pulmonary hypertension is related to his service-connected emphysema with history of mild interstitial lung disease.  The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition. 

Here, the Veteran is not competent to determine the etiology of his symptoms which he believes are residual to his service-connected emphysema with history of mild interstitial lung disease.  Moreover, it is unclear from the medical evidence whether the pulmonary hypertension is due to his service-connected mild interstitial lung disease.  The June, July and October 2005 private treatment records which appear to possibly relate his pulmonary hypertension to his service-connected respiratory disorder are speculative in nature.  

At this juncture, it is unclear whether his pulmonary hypertension is directly related to his service-connected disability.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a VA medical opinion is required.  

Moreover, medical records additionally indicate that the Veteran may use outpatient oxygen therapy.  For example, a November 2008 VA treatment record noted that the Veteran was requesting home oxygen.  The Veteran submitted a copy of a January 2011 VA treatment record, at his January 2011 BVA hearing, that reflected that the Veteran reported he would benefit from home oxygen as he gets quite symptomatic without oxygen.  It is unclear whether or not the Veteran requires outpatient oxygen therapy for his service-connected respiratory disorder.  

Hypertension-  The Board notes that service treatment records reflect the following blood pressure readings: 120/60 (December 1975 enlistment examination), 115/78 (May 1978), 114/76 (April 1981), 110/76 (August 1981 examination), 118/84 (September 1983 examination), 110/70 (August 1984), 116/78 (July 1988), 116/78 (July 1988 examination), 128/90 and 118/78 and 130/94 (November 1989), 128/90 and 134/84 (February 1991), 120/76 and 116/82 (November 1991), 130/100 (November 1991), 130/90 and 123/86 (December 1991), 150/88 and 128/86 (July 1992), 146/106 (August 1992), 134/88 (November 1992), and 134/92 (December 1992 separation examination).   

The Board notes that under 38 C.F.R. § 4.104, hypertension is defined as diastolic blood pressure predominantly 90 mm. or greater.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm. or greater, with a diastolic blood pressure of less than 90 mm.  Several of the in-service blood pressure readings demonstrated diastolic blood pressure 90 mm. or greater.

Post-service treatment records reflect a May 1993 VA examination which indicated that he was normotensive at that time.  At an August 1993 VA treatment visit, associated with dental care, the Veteran reported a history of high blood pressure.  A September 2001 private treatment record noted a diagnosis of "[rule out] ? borderline hypertension].  A January 2005 private treatment record noted a diagnosis of hypertension.  Subsequent treatment records suggested that the diagnosis of hypertension pre-dated the January 2005 record.

Significantly, it is unclear whether the elevated in-service blood pressure readings were an early manifestation of the Veteran's current hypertension.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin.  As such, a VA examination is required to determine the etiology of the Veteran's current hypertension.   

The Board also notes that the Veteran alternately argues that his hypertension was either caused or aggravated by his service connected emphysema.  On remand, the RO should develop the issue of secondary service connection.

The claims file reflects that the Veteran has received medical treatment from the East Point Community Based Outpatient Clinic (CBOC) and the Atlanta VAMC; however, as the claims file only includes treatment records from these facilities dated up to April 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his emphysema with history of mild interstitial lung disease and hypertension.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds the AMC/RO must obtain the Veteran's treatment records from the East Point CBOC and Atlanta VAMC since April 2009.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, a VA examiner is asked to review the claims file, and provide opinions as to the following:

* The examiner is asked to determine whether the Veteran's pulmonary hypertension is least as likely as not (a 50 percent probability or greater) attributable to the Veteran's service-connected emphysema with history of mild interstitial lung disease. 

* The examiner is additionally asked to determine whether the evidence suggests that it is least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected emphysema with history of mild interstitial lung disease requires outpatient oxygen therapy.

In formulating the opinions, the VA examiner is asked to consider the claims file and the June, July and October 2005 private opinions.
 
Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

3.  The RO should also schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

a) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset within one year of service discharge.  

In addressing whether the Veteran's hypertension had its onset within one year of service discharge, the examiner must consider that to qualify for presumptive service connection under 38 C.F.R. § 3.309(a), the Veteran's hypertension had to be categorized as "disabling."  

b) If it is determined that the hypertension did not have its onset within one year of service discharge, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his hypertension was caused by, or aggravated by, his service-connected emphysema or is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


